The record transmitted on the appeal contained sundry depositions of witnesses, and, by leave of the general court, sundry depositions were taken and filed after the removal of the cause by appeal.
At this term the general court gave the following judgment : “ It being admitted that the said Anthony Boston is a descendant of Violet, the daughter of Linah, the daughter of Maria, or Marea, and it appearing to the court, on the examination of the said depositions taken in this case, that Maria, or Marea, was a Spanish woman, and-that her daughter Linah was born before she came into Maryland, and was of yellow colour or complexion, with long black hair, the court are of opinion that the said Maria, or Marea, was not a slave, but free; therefore, it is considered by the court, that the said Anthony Boston be free and discharged from all further servitude, and that the judgment aforesaid, in form aforesaid given, *140be in all things affirmed, and stand in full force and effect.” &c.
Martin, (Attorney-General,) Cooke and Key, for the appellant.
Duvall, Pinkney, Winchester and Johnston, for the appellee.
The same judgment was given in the case of Boston v. Sprigg, which, on an appeal .to the court of appeals, was affirmed in that court at November term, 1797.